Title: Notes on a Conversation with Andrew Ellicott, 23 June 1801
From: 
To: 


               1801
               June 23. Andrew Ellicot tells me that in a conversn last summer with Majr. William Jackson of Philadelphia, on the subject of our intercourse with Spain, Jackson said we had managed our affairs badly, that he himself was the author of the papers against the Spanish minister signed Americanus, that his object was irritation, that he was anxious, if it could have been brought about to have plunged us into a war with Spain, that the people might have been occupied with that, & not with the conduct of the admn & other things they had no business to meddle with.
            